Citation Nr: 1719702	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-13 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a mood disorder, a cognitive disorder, a dissociative disorder, and an adjustment disorder, to include as secondary to service-connected PTSD. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 14, 2014. 

3.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance or housebound status prior to June 30, 2016.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to May 1970, to include service in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This matter was last before the Board in November 2014, whereupon it was remanded to the RO for further development.  Following the issuance of an August 2016 supplemental statement of the case in which the full benefits on appeal were not granted, the case was returned to the Board for its adjudication.  

The Veteran testified at a Travel Board hearing held in March 2014 before the undersigned Veterans Law Judge (VLJ).  

During the post-remand period, the RO, in an August 2016 rating decision, effectuated the Board's grant of service connection for PTSD, with evaluations of 10 percent effective October 5, 2008; 70 percent effective June 14, 2014; and 100 percent effective from June 30, 2016.  (PTSD is currently the only disability for which service connection has been established.)  Separately, the RO granted entitlement to TDIU as of June 14, 2014 until June 30, 2016 (the date of the 100 percent grant for PTSD) and entitlement to SMP by reason of being housebound as of June 30, 2016.  The supplemental statement of the case from the same month continued the appeals on those last two matters as to the question of whether entitlement was warranted prior to the noted effective dates. 

As the Veteran is currently assigned a 100 percent rating from June 30, 2016 for PTSD and is not service connected for any other disabilities, this case is not contemplated by Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating) in terms of the 100 percent evaluation for PTSD assigned as of June 30, 2016.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that the Veteran's currently diagnosed acquired psychiatric disorder other than PTSD, to include a mood disorder, a cognitive disorder, a dissociative disorder, and an adjustment disorder, is attributable to the Veteran's active service or any incident of service, to include as due to service-connected PTSD. 

2.  During the period prior to June 14, 2014, the Veteran was not precluded due to the impact of his service-connected PTSD from securing and maintaining substantially gainful employment.

3. The Veteran is not blind, nor does he have uncorrectable vision in both eyes; he is not a patient in a nursing home, and he did not have a single disability rated as 100 percent disabling prior to June 30, 2016.

4.  During the period prior to March 24, 2014, the competent evidence does not show that there was a factual need for the regular aid and attendance of another person. 

5.  During the period from March 24, 2014, the competent evidence does show that there was a factual need for the regular aid and attendance of another person due to the Veteran's disabilities.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include a mood disorder, a cognitive disorder, a dissociative disorder, and an adjustment disorder, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

2.  The criteria for entitlement to TDIU have not been met for the period prior to June 14, 2014.  38 C.F.R. § 4.16(b) (2016); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

3.  For the period prior to March 24, 2014, SMP based on the need for aid and attendance is not warranted.  38 U.S.C.A. §§ 1521 (West 2015); 38 C.F.R. §§ 3.3, 3.23, 3.351, 3.352 (2016).

4.  For the period from March 24, 2014, SMP based on the need for aid and attendance is warranted.  38 U.S.C.A. §§ 1521 (West 2015); 38 C.F.R. §§ 3.3, 3.23, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  

VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  As for the TDIU and SMC claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim.  In the case of TDIU, it is evidence that documents the effect that the symptoms of the Veteran's service-connected disabilities have on employment, while in the case of SMC, it is evidence that aid and attendance is required to perform daily activities of daily.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Here, the Veteran was provided with notice regarding the service connection and SMC claims in October 2008, and further notice in December 2008 regarding the TDIU claim.  Both of these were fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  Following the November 2014 Board decision and remand, the Veteran was provided with additional notice pertaining to his TDIU claim and specifically to a claim of service connection on a secondary basis.  Thus, no additional notice is required.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service VA treatment records.  The Veteran also submitted records relating to his disability claim with the Social Security Administration (SSA).  He was afforded thorough VA medical examinations dated in February 2009 and June 2016.  The Veteran has submitted personal statements composed by himself and his family and was also afforded an opportunity to testify at a hearing before the undersigned VLJ in March 2014.  

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2014, the Veteran was assisted by a representative from a veterans service organization.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim.  The representative and the undersigned asked questions regarding the Veteran's medical history and the functional impact of his various disabilities on his daily life.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the March 2014 Board remand, the RO was directed to first provide the Veteran with notice regarding his service connection on a secondary basis, and ask him to submit a completed VA Form 21-8940 regarding his TDIU claim. Thereafter, the RO was instructed to take appropriate means to obtain updated VA treatment records, including specific records outlined by the Board from the Jackson VA Medical Center (VAMC) and Greenville VA Outpatient Center.  After completing this development, the Veteran was to be scheduled for VA examinations to evaluate the nature and etiology of his acquired psychiatric disorder.  Furthermore, the RO was to provide the claims file to a qualified examiner for the purposes of eliciting an opinion as to the functional impact of the Veteran's disabilities on his ability to secure substantially gainful employment as well as his activities of daily living.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

After receiving the case from the Board, the RO provided the Veteran with specific notice regarding his service connection claim on a secondary basis and instructed him to prepare a new TDIU application. The RO also obtained updated VA treatment records as well as those records specifically identified by the Board.  Thereafter, the RO scheduled the Veteran for VA examinations in June 2016 to evaluate his acquired psychiatric disorder as well as the rest of his claimed disabilities and then elicited an opinion as to the impact of all of the Veteran's disabilities on his ability to care for himself and secure substantially gainful employment.  As the RO properly notified the Veteran regarding his secondary service connection claim, secured a new TDIU application from him, obtained updated treatment records and older identified records and then added them to the claims file, scheduled the Veteran for the requested VA examinations, and then procured an opinion regarding the functional impact of the Veteran's disabilities, the Board finds that the RO substantially complied with its remand directives.  Stegall, 11 Vet. App. at 268. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Acquired Psychiatric Disorder other than PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

A review of the Veteran's service treatment records reveals no complaints, diagnoses, or treatment related to an acquired psychiatric disorder other than an October 1969 neuropsychiatric report in which the Veteran was diagnosed with passive-aggressive personality.  That report indicates that the Veteran was the subject of discipline following a conflict with an authority figure and was required to undergo the neuropsychiatric evaluation.  However, as reflected by the report, the Veteran did not seek further evaluation or counseling for his mental health and was cleared psychiatrically for military separation.  

Other than the one isolated instance of a mental health evaluation, the Veteran's service treatment records are absent any indication that the Veteran experienced any mental health difficulties while he was in service.  Significantly, the Veteran was evaluated as having no abnormalities on his April 1970 discharge examination.

Post-service, the Veteran's mental health was first evaluated by VA in September 2008, whereupon he reported that he had never sought psychiatric treatment prior to the VA evaluation.  Per the clinician's report, the Veteran was referred for a mental health evaluation after he was noted as having confusion and memory problems.  The Veteran endorsed experiencing difficulty with recall and intermittent confusion.  He also reported experiencing nightmares, anger and irritability, hypervigilance, and anxiety.  After a psychiatric examination, he was diagnosed with a cognitive disorder not other specified.  Thereafter, in October 2008, the Veteran was afforded a CT scan of his head, which showed hypodensity in the right centrum semi ovale as well as bilateral lacunar infarcts in the basal ganglia.  

The Veteran was afforded a Mental Functional Capacity Assessment as part of his disability benefits claim with SSA in November 2008.  After an in-person interview and psychiatric examination, the examiner opined that the Veteran appeared capable of understanding and carrying out simply instructions, interacting with others at a basic level, and maintaining attention and concentration for two-hour periods in an eight-hour workday.  Having stated thus, the examiner also found that the Veteran's ability to maintain the persistence and pace necessary to function in a competitive work environment appeared limited.  The examiner's diagnosis was cognitive disorder not otherwise specified.  In summation, the examiner found that the Veteran was mildly limited in his activities of daily living, and could not cook, drive, or leave the house unescorted.  The examiner also found that the Veteran was moderately impaired in cognitive ability and social interactions. 

The Veteran's first VA mental health examination was in February 2009.  The Veteran reported experiencing headaches related to noise exposure as well as memory issues, especially when he was excited or upset.  After an in-person interview, he was found to be independent in his activities of daily living.  During an associated examination specifically to evaluate the Veteran's PTSD, he reported symptoms of insomnia, irritability, and poor concentration.  After a psychiatric examination, the examiner continued the diagnosis of cognitive disorder, not otherwise specified, and specifically dismissed a diagnosis of PTSD.  The examiner opined that the symptoms recurred weekly and were mild in severity, and mostly impacted his occupational functional rather than his social functioning.  
The examiner also found that the cognitive disorder was of recent onset and thus opined that it was less likely than not that it was related to service.  In support thereof, the examiner noted that there was no documentation of cognitive disorder or head trauma in the Veteran's service medical records.  

On a May 2009 VA mental health evaluation, the Veteran again reported experiencing confusion and memory loss.  At this point, his primary care providers found no organic cause for his memory and behavior issues, and noted that the Veteran was responding to medication, which led to the conclusion that his symptoms may be attributable to PTSD rather a cognitive disorder.   Specifically, the examiner found a very characteristic pattern of attentional disturbance congruent with PTSD, and surmised that the Veteran's poor memory was actually a result of severe attention issues secondary to anxiety and/or PTSD.  

During the March 2014 hearing, the Veteran asserted that his primary cognitive issue was memory loss, and that his inability to remember details led to him becoming frustrated and angry.  He discussed his normal routine, and acknowledged that he did not feel comfortable leaving his home without another person to assist him.  

In a June 2014 psychological report, a Dr. C.S. stated that the Veteran was referred to him by the Veteran's attorney representative at the time.  He found the Veteran to be experiencing persistent depression and nervousness as well as nightmares which impacted his sleep.  A mental status examination revealed that the Veteran had a slow speech pattern and impeded thought processes, and experienced shaking spells and cold sweats at least once a week.  After concluding the examination, Dr. C.S. opined that the Veteran's acquired psychiatric disorder, whether it was characterized as PTSD or not, was related to service.  In support thereof, he noted that the Veteran had not experienced any other traumas in his life other than his service in Vietnam, and that the Veteran reported avoidant behavior centered around his experiences in Vietnam.  Dr. C.S. also noted that the Veteran's symptoms of difficulty modulating anger, transient dissociative episodes, and depersonalization were all commonly associated with PTSD. 

The Veteran was afforded a new VA mental health examination in June 2016.  The examination revealed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, stereotyped speech, difficulty understanding commands, impaired judgment and abstract thinking, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  He was diagnosed with PTSD, cognitive decline not otherwise specified, and an organic mood disorder.  The examiner stated that it was not possible to differentiate the Veteran's symptoms among the three conditions, as the Veteran's difficulty in responding to questions hindered the examiner's ability to get accurate information.  

With regards to the etiology of the Veteran's cognitive decline and organic mood disorder, the examiner first opined that it was less likely than not that the acquired psychiatric disorder was directly attributable to service, to include as due to the documented history of passive aggressive personality.  In support thereof, the examiner noted the more recent onset of the acquired psychiatric disorder, which was first noted in late 2008.  The examiner also highlighted the fact that the Veteran received no treatment for his passive aggressive personality while in service and did not make note of it at any point in service after it was documented in October 1969.  The examiner also opined that it was less likely than not that the acquired psychiatric disorder was aggravated by PTSD, on the basis that PTSD has no medical relationship to cognitive decline or an organic mood disorder.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for the Veteran's acquired psychiatric disorder other than PTSD.  To begin, there was only one isolated instance of the Veteran receiving mental health treatment in service, which was precipitated by his being disciplined for insubordination rather than any actual complaints regarding his mental health.  Although he was assessed as having a passive aggressive personality, he never sought any additional treatment for the condition, and was noted as having no mental health issues on his discharge examination.  

The Board also takes note of both the June 2016 VA examiner's opinion and Dr. C.S.'s June 2014 opinion.  Where there are conflicting medical opinions in the claims file, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that a private opinion is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).

On one hand, the opinion offered by the June 2016 VA examiner is supported by a thorough evaluation of the Veterans medical history and a reliance on medical expertise.  When evaluating the probative value of a medical opinion, the Board notes that any opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).   Here, not only did the examiner rely on the service treatment records, including the in-service documentation of passive aggressive personality, but he also discussed that there was no medical connection between being evaluated with having a passive aggressive personality and the development of an organic mood disorder and a cognitive disorder many years later in life.  Accordingly, the Board affords the June 2016 VA examiner's opinion with significant probative weight. 

By contrast, Dr. C.S. in the June 2014 opinion focused almost exclusively on the connection between the purported PTSD and service, and did not discuss whether there was a possible acquired psychiatric disorder distinct from the PTSD that was also attributable to service.  Although Dr. C.S. offered a thorough rationale with regards to the connection between what he saw as PTSD and the Veteran's service, he did not discuss the possible connection between a non-PTSD psychiatric disorder and service; accordingly, the Board cannot afford his opinion any significant degree of probative weight as to the matter at hand.

Accordingly, the Board finds that the opinion offered by the June 2016 VA examiner is the most persuasive opinion of record and warrants the greatest probative weight on the issue at hand.  Therefore, the preponderance of the evidence weighs against the Veteran's claim of service connection for right shoulder condition on a direct basis under 38 C.F.R. § 3.303(a).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has also set forth the alternative theory that his acquired psychiatric disorder is secondary to his service-connected PTSD.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran's contentions that he experienced symptoms of PTSD at the same time that he developed his cognitive disorder are credible, and competent to the extent that the Veteran has truthfully reported the history of his mental health issues.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that his organic mood disorder and cognitive disorder are attributable to his PTSD.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  His assertions must be considered in light of the June 2016 VA examiner's opinion that it was less likely than not that the cognitive disorder and organic mood disorder were aggravated by PTSD.  The examiner supported this determination by reference to the Veteran's medical history and reliance on medical expertise that discounted any connection between PTSD and the development of a cognitive disorder and an organic mood disorder.  Nieves-Rodriguez, 22 Vet. App. at 303.  Thus, the Board finds that the June 2016 VA examiner's opinion regarding whether the acquired psychiatric disorder is attributable to PTSD to be far more probative than the Veteran's own assertions, and accordingly concludes that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD on a secondary basis.  38 C.F.R. § 3.310.; Allen, 7 Vet. App. at 439 (1995).

The Veteran may still be entitled to service connection if all of the evidence establishes that the acquired psychiatric disorder other than PTSD is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no evidence of incurrence in service, and there is nearly a 40 year gap between discharge and the diagnosis of a cognitive disorder in 2008.  Furthermore, the Veteran's contention that his acquired psychiatric disorder was related to his PTSD was refuted by the June 2016 VA examiner.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's acquired psychiatric disorder other than PTSD is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for an acquired psychiatric disorder other than PTSD under 38 C.F.R. §§ 3.303(d) and 3.310 is denied, and as such the Veteran's claim for an acquired psychiatric disorder other than PTSD in total must be denied. 

TDIU

TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  The provisions of 38 C.F.R. § 4.16(a) set out minimum percentage requirements for service-connected disabilities that serve as the basis for the grant of TDIU.  Essentially, if a veteran is only service-connected for one disability, that disability must have a rating of 60 percent or more; if the Veteran has two or more service-connected disabilities, at least one of those disabilities must have a rating of 40 percent or more, and the total combined rating of service-connected disabilities must be at least 70 percent.  

As for the period prior to June 14, 2014, in question here, the Veteran's PTSD was only rated as 10 percent disabling from October 5, 2008, the effective date of the grant of PTSD.  Although this does not meet the criteria to qualify for a grant of TDIU under 38 C.F.R. § 4.16(a), a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Moreover, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran submitted a TDIU application on VA Form 21-8940 dated in March 2016.  He reported that he last worked full time as a painter in August 2008, and that it was around this time that he started seeking treatment for his mental health issues.  He indicated that he completed all of grade school and one year of secondary school, and had no other education or training before he became too disabled to work.  According to the Veteran, he suffered a series of mini-strokes prior to his ceasing work in late 2008 and he was unable to work after this incident.  

VA treatment records dating from August 2008 show that the Veteran was not working at that point but was still independent in his activities of daily living.  On a January 2009 outpatient record, it was noted that the Veteran had trouble with his memory when he got exited or upset, but there was no indication that the Veteran's mental health problems would prevent him from working.  During the February 2009 VA examination, the details of which are discussed above, the examiner opined that the Veteran's psychiatric disorder would contribute only to mild impairment in employment functioning, with no impairment in thought processes or communication.  Similarly, on the February 2009 Aid and Attendance examination, the VA examiner concluded that the Veteran was independent in his activities of daily living and did not find that the Veteran's psychiatric disorder would impact his daily functioning.  

On the November 2008 Mental Functional Capacity Assessment from SSA, the examiner opined that the Veteran appeared capable of understanding and carrying out simply instructions, interacting with others at a basic level, and maintaining attention and concentration for two-hour periods in an eight-hour workday.  While the examiner also found that the Veteran's ability to maintain the persistence and pace necessary to function in a competitive work environment appeared limited, they did not find that his PTSD exclusively precluded him from securing substantially gainful employment.  

The Veteran has submitted three statements from his family and friends dated in August 2010.  In one statement from his daughter, she asserted that the Veteran had difficulty remembering basic details and needed daily assistance with basic functions.  According to her, he stayed in the house and did not move from his chair unless prompted to by a caretaker.  Similarly, in another statement from an E.B., she asserted that the Veteran was unable to manage his activities of daily functioning, including preparing meals or taking his medication.

During the March 2014 hearing, the Veteran reported that he was self-employed as a painter after his discharge from service and continued to work as a painter until the year 2000.  According to the Veteran, he became sick at this time and could not work, and has not worked ever since.  

Here, the evidence of record does not show that the Veteran was precluded from securing substantially gainful work by virtue of his PTSD during the period from October 5, 2008 to June 14, 2014.  As discussed, the Veteran was evaluated by a VA examiner in February 2009, who determined that the Veteran was not restricted in his activities of daily functioning as due to PTSD.  Furthermore, although the Board acknowledges the lay testimony of the Veteran's family and friend regarding his functioning, those statements do not specifically indicate that the Veteran was unable to work during the period of time at issue.  Moreover, the November 2008 SSA assessment, although pertinent, did not discuss the impact of the Veteran's PTSD alone on his occupational functioning, and thus does not lend significant weight to the Board's determination.  The Veteran has attributed his decision to quit working to a variety of disabilities, and no medical evidence attributes his inability to work solely to his PTSD, his only service-connected disability.  Accordingly, the Board finds that referral of the Veteran's TDIU claim for extraschedular consideration for the period from October 5, 2008 to June 14, 2014 is not warranted, and the claim overall must be denied.

Special Monthly Pension

The Veteran claims that he is entitled to either SMP based on the need for aid and attendance or by reason of being housebound.  In order to demonstrate entitlement to SMP benefits, the Veteran must meet certain criteria to establish his need for regular aid and attendance or his status for housebound benefits. 

Under 38 U.S.C.A. § 1521 an increased rate of pension is available, in the form of a SMP, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. 
§§ 1521(d), (e); see also 38 C.F.R. §§ 3.351(b), (c), (d). 

In this case, the Veteran does not have a disability rated as permanent and total prior to June 30, 2016, the date when SMP was effectuated on a housebound basis.  Accordingly, he does not qualify for the SMP based on being housebound during this period.  Therefore, the Board evaluates whether SMP by reason of the need for aid and attendance is warranted.

A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a); 38 C.F.R. § 3.351(c).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of the claimant to dress and undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. 

The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a). 
In addition, any determination that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require her to be in bed.  It must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Upon consideration of the evidence, the Board finds that prior to March 24, 2014, the preponderance of the evidence is against a determination that the Veteran was entitled to a SMP based on the need for aid and attendance.  From March 24, 2014 to June 30, 2016, the evidence is in equipoise as to whether the Veteran was entitled to a SMP based on the need for aid and attendance.  

As discussed previously, the Veteran was afforded a February 2009 Aid and Attendance examination through VA, during which he was evaluated as being able to independently complete activities of daily living.  This specifically included dressing, bathing, and feeding himself, as well as ensuring his protection from hazards and dangers of his daily environment.  The Board acknowledges that this determination was somewhat refuted by the Veteran's daughter and his friend E.B. in their August 2010 lay statements, as they stated that the Veteran was unable to prepare his own meals and take his own medication.  In addition, during the March 24, 2014 hearing, the Veteran stated that he could not prepare his own meals and needed assistance in taking his medication.  However, in Dr. C.S.'s June 2014 report, he found that the Veteran could indeed feed himself and take his own medication without the assistance of others.  

The Board finds that the evidence is in equipoise from March 24, 2014, the date of the hearing, as to whether the Veteran's disabilities necessitated regular aid and attendance.  Again, while Dr. C.S. found that the Veteran could feed himself and take his own medication, the Veteran as well as his daughter and E.B. stated that he could not feed himself and required daily assistance to complete certain activities of daily living, to specifically include taking medication.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for special monthly compensation under 38 C.F.R. § 3.352(a) have been met for the period from March 24, 2014.  However, for the period prior to March 24, 2014, the Board finds that the preponderance of the evidence was against a determination that the Veteran was in need of aid and assistance due to his disabilities.  While the Veteran's daughter and his friend E.B. stated that he needed daily aid and attendance to help him with his activities of daily living, this is directly contradicted by the February 2009 Aid and Attendance examination.  The Board lends the Aid and Attendance examination more probative weight, however, as it was based on self-reporting by the Veteran and included the evaluation of a qualified VA examiner who took into consideration the entire claims file and applied medical expertise.  Nieves-Rodriguez, 22 Vet. App. at 303.  


ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include a mood disorder, a cognitive disorder, a dissociative disorder, and an adjustment disorder, is denied. 

TDIU for the period prior to June 14, 2014 is denied. 

For the period prior to March 24, 2014, SMP is denied.  

For the period from March 24, 2014, SMP is granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


